Citation Nr: 1421443	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran presented sworn testimony during a personal hearing in Los Angeles, California, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As will be discussed below, the issue of entitlement to service connection for a low back disability is being reopened herein.  The underlying issue of service connection is further addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed February 1984 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a low back disability.

2.  Additional evidence received since the February 1984 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a low back disability, and it raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The February 1984 rating decision, which denied service connection for a low back disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the February 1984 rating decision is new and material as to the issue of service connection for a low back disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In a November 1972 rating decision, the RO denied the Veteran's claim of service connection for a low back disability because the back condition was considered to have existed prior to service and was not aggravated thereby.  The Veteran did not appeal that denial and it became final.  In a February 1984 decision, the RO declined to reopen the Veteran's claim.  Notice of the denial was sent to the Veteran in March 1984.  He did not appeal that denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the February 1984 rating decision consisted of the service treatment records (STRs), VA treatment records, and the Veteran's January 1984 and October 1972 claims.  The Veteran's February 1971 pre-induction report of medical history noted his report of back trouble; however, no further explanation of the reported back trouble was documented.  STR's dated in January 1972 noted the Veteran's report of back pain; at that time, he provided a history of back pain for several years.  In March 1972, the Veteran indicated that he had suffered from back pain for five years; the x-ray was normal and full range of motion was demonstrated.  In an April 1972 STR, it was noted that the Veteran apparently slipped on ice in March 1972.  The Veteran again complained multiple times of back pain in April 1972.  He was diagnosed with spondylolisthesis L5-S1, first degree, in June 1972.  The Veteran received a disability discharge for spondylolisthesis and passive aggressive personality disorder, both considered to have existed prior to service, and not aggravated thereby.  VA treatment records dated in December 1983 documented a continuing diagnosis of L5 spondylolisthesis status-post service related injury.

Relevant evidence received since the February 1984 denial includes a February 2009 VA treatment record which noted that magnetic resonance imaging (MRI) conducted in September 2004 showed multilevel degenerative disc disease (DDD), neuroforaminal narrowing, and facet disease of the lumbar spine.  In a May 2010 VA examination report, the examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  As to medical nexus, the examiner concluded, "it is less likely than not that his lumbar spine, spondylolisthesis, L5-S1, is a result of injury sustained in military service."  The examiner then noted the Veteran's reported history of back pain prior to enlistment.  He opined, "[e]ach of these records suggest pre-existing pathology prior to enlistment and point away from the possibility that the injury sustained in service was the originator of his lower back pathology."  He further stated, "[t]he diagnosis of a condition does not mean it occurred on that same day and may have pre-existed prior to service entry, particularly over a one-year enlistment period."

Additionally, in support of his claim, the Veteran recently provided personal testimony concerning his low back disability.  Specifically, he detailed an injury during his military service in which he fell down a flight of stairs in February or March of 1972.  See the September 2012 Board hearing transcript, pg. 3.  He stated that he continued to have back problems dating from the in-service injury to the present time.  See the September 2012 Board hearing transcript, pgs. 4-9.

The Board observes that although the newly added May 2010 VA examination report is new, it is unfavorable to the low back claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

Critically, the September 2012 Board hearing testimony from the Veteran detailing an in-service injury and continuity of low back problems dating from his active duty discharge is "new," as it was not of record at the time of the last final denial.  It is also "material" because it relates to previously unestablished pertinent facts, namely continuity of symptomatology, and is therefore probative as to the issue of medical nexus.

The Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Accordingly, the Board finds that the newly submitted evidence must be considered to fairly decide the claim.

As a result, the Board finds that the newly added medical evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The claim of service connection for a low back disability is therefore reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for a low back disability has been received; to this limited extent, the appeal is granted.


REMAND

For the reasons expressed below, the Board finds that the underlying claim of entitlement to service connection for a low back disability must be remanded for further development.
With respect to the reopened claim, the Veteran contends that he has a low back disability that was incurred during his active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As described above, the May 2010 VA examiner indicated that there was evidence that the Veteran's low back disability pre-existed his military service.  To this end, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Critically, the May 2010 VA examiner's opinion was admittedly speculative concerning the question of whether the Veteran's low back disability pre-existed his military service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  Moreover, the examiner failed to address the question of aggravation of the pre-existing disability.

Unfortunately, there are no other medical opinions of record that address the etiology of the claimed back low back disability.  As such, this claim presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern issues of medical nexus, including whether the Veteran's low back disability pre-existed his military service and were permanently aggravated thereby.  These inquiries must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In addition, at the September 2012 Board hearing, the Veteran testified that he has been receiving medical treatment for his low back disability at the VA medical center (VAMC) in Linda Loma, California, since the 1980's.  See the September 2012 Board hearing transcript, pgs. 8-9.  A review of the claims file shows that only two VA treatment records from 1983 and 1986, as well as, VA treatment records dating from August 2008 to March 2010 have been associated with the claims file.  As the Veteran's testimony suggests additional VA treatment dating from 1980 to present, the Board finds such records of medical treatment should be obtained upon remand.  38 U.S.C.A. § 5103A(c) (West 2002).   See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding post-service low back treatment that the Veteran may have received. The Board is particularly interested in records of treatment that the Veteran may have received at the Linda Loma VAMC from January 1980 to present.  All such available documents should be associated with the claims file.

2. Then, arrange for the Veteran to undergo appropriate VA examination to determine the nature, extent, and etiology of his claimed low back disability. The examiner should review the Veteran's claims file in conjunction with the examination. A notation that this review has taken place should be annotated in the examination report. All appropriate diagnostic testing, including X-rays, should be conducted. All pertinent pathology should be annotated in the examination report.

Following review of the claims file and examination of the Veteran (to include the results of any diagnostic studies completed), the examiner should diagnose or rule out a current low back disability.

For any low back disability diagnosed on examination, the examiner is asked to opine as to whether such a disorder existed prior to the Veteran's period of active duty and, if so, whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by that period of service.

If the examiner determines that such disability did not pre-exist the Veteran's military service, he/she should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that current low back disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.  In answering these questions, the examiner should address the Veteran's assertions of in-service injury and continuity of symptomatology dating from his military discharge.

A complete rationale should be given for all opinions and conclusions expressed. If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. The case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


